Rombauer, J.,
delivered the opinion of the court.
The record in this case presents nothing for review *444here. The appeal is wholly without merit, as no exceptions were saved by appellant to any rulings of the trial •court. We have examined the record proper and find no error. The action is one against the maker of a promissory note, and the answer is a general denial unverified. The execution of the instrument is thus confessed. No .assignment of errors or brief is filed by appellant in this court. Under such circumstances the conclusion is inevitable that the appeal was taken for the sole purpose of •delay.
The judgment of the trial'conrt,
with the concur rence of all the judges,
is affirmed with ten per cent, •damages.